IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 MICHAEL J. PENDLETON,                        : No. 73 WM 2018
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 MELISSA HAINSWORTH,                          :
                                              :
                     Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 3rd day of August, 2018, the Application for Leave to File Original

Process, the Petition for Writ of Habeas Corpus, the Application for an Immediate

Hearing, and the Application for Leave to File Supplement are DISMISSED.           The

Prothonotary is DIRECTED to forward the filings to counsel of record.